The offense is burglary; the punishment, confinement in the penitentiary for four years.
The proof on the part of the state was to the effect that appellant burglarized the place of business of Glad Snodgrass and took therefrom a quantity of merchandise.
Appellant entered a plea of guilty and filed his application for a suspended sentence. He placed on the witness stand a number of witnesses who testified that his general reputation for honesty and fair-dealing was good. Over appellant's objection, the district attorney then questioned the witnesses concerning appellant's general reputation in the community in which he lived as to being a peaceable and law-abiding citizen. The question was proper. Appellant having filed an application for a suspended sentence, it was proper for the state to show that his general reputation in the community in which he resided for being peaceable and law-abiding was bad. Moore v. State, 67 S.W.2d 610.
A careful examination of all of appellant's contentions leads us to the conclusion that error is not presented.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.